     Case
       Case
          19-34054-sgj11
            19-34054-sgj11
                         Doc
                           Doc
                             1796-27
                               913 Filed
                                      Filed
                                          08/03/20
                                            01/22/21 Entered
                                                       Entered
                                                             08/03/20
                                                               01/22/21
                                                                      15:59:53
                                                                        16:43:17 Page
                                                                                   Page
                                                                                      1 of
                                                                                        1 of
                                                                                           9 9



                                                                                                   SE27

                                                                            Monthly Operating Report
                                                                            ACCRUAL BASIS
CASE NAME:            Highland Capital Management

CASE NUMBER:          19-34054

JUDGE: Stacey Jernigan


                      UNITED STATES BANKRUPTCY COURT

                 NORTHERN & EASTERN DISTRICTS OF TEXAS

                                         REGION 6

                         MONTHLY OPERATING REPORT

         MONTH ENDING:                       June                 2020
                                             MONTH                 YEAR



IN ACCORDANCE WITH TITLE 28, SECTION 1746, OF THE UNITED STATES CODE, I DECLARE UNDER
PENALTY OF PERJURY THAT I HAVE EXAMINED THE FOLLOWING MONTHLY OPERATING REPORT
(ACCRUAL BASIS-1 THROUGH ACCRUAL BASIS-7) AND THE ACCOMPANYING ATTACHMENTS AND,
TO THE BEST OF MY KNOWLEDGE, THESE DOCUMENTS ARE TRUE, CORRECT, AND COMPLETE.
DECLARATION OF THE PREPARER (OTHER THAN RESPONSIBLE PARTY) IS BASED ON ALL
INFORMATION OF WHICH PREPARER HAS ANY KNOWLEDGE.


RESPONSIBLE PARTY:

                                                                Chief Restructuring Officer/ CEO
ORIGINAL SIGNATURE OF RESPONSIBLE PARTY                                             TITLE

James Seery
PRINTED NAME OF RESPONSIBLE PARTY                                                  DATE



PREPARER:

                                                                Chief Financial Officer
ORIGINAL SIGNATURE OF PREPARER                                                       TITLE

Frank Waterhouse                                                07.31.20
PRINTED NAME OF PREPARER                                                           DATE
                                  Case
                                    Case
                                       19-34054-sgj11
                                         19-34054-sgj11
                                                      Doc
                                                        Doc
                                                          1796-27
                                                            913 Filed
                                                                   Filed
                                                                       08/03/20
                                                                         01/22/21 Entered
                                                                                    Entered
                                                                                          08/03/20
                                                                                            01/22/21
                                                                                                   15:59:53
                                                                                                     16:43:17 Page
                                                                                                                Page
                                                                                                                   2 of
                                                                                                                     2 of
                                                                                                                        9 9




                                                                                                                         Monthly Operating Report
                                                                                                                                        ACCRUAL BASIS-1

   CASE NAME:                                                                   Highland Capital Management, LP

   CASE NUMBER:                                                                 19-12239-CSS

Comparative Balance Sheet
(in thousands)


                                                                                     10/15/2019             12/31/2019 (6)              6/30/2020 (6)

   Assets

                       Cash and cash equivalents                                            2,529                    9,501                     14,994
                       Investments, at fair value (3)                                     232,620                  232,820                    119,991
                       Equity method investees (3)                                        161,819                  183,529                    102,914
                       Management and incentive fee receivable                              2,579                    1,929                      2,976
                       Fixed assets, net                                                    3,754                    3,521                      3,055
                       Due from affiliates (1)                                            151,901                  146,245                    150,814
                       Reserve against notes recievable                                                            (57,963)                   (57,963)
                       Other assets                                                        11,311                   11,493                     14,962
   Total assets                                                                  $        566,513          $       531,076          $         351,742


   Liabilities and Partners' Capital

                       Pre-petition accounts payable (4)                                     1,176                    1,141                     1,053
                       Post-petition accounts payable (4)                                      -                      2,042                       932
                       Secured debt:
                             Frontier                                                       5,195                    5,195                      5,195
                             Jefferies                                                     30,328                   30,020                        -
                       Accrued expenses and other liabilities (4)                          59,203                   63,336                     60,715
                       Accrued re-organization related fees (5)                               -                      5,532                     10,745
                       Claim accrual (2)                                                   73,997                   73,997                     73,997
                       Partners' capital                                                  396,614                  349,812                    199,105
   Total liabilities and partners' capital                                       $        566,513          $       531,076          $         351,742




                 (1)   Includes various notes receivable at carrying value, except note due from Hunter Mountain Investment Trust which is fully
                       reserved against ($58M reserve). Fair value has not been determined with respect to any of the notes.
                 (2)   Uncontested portion of Redeemer claim less appplicable offsets. Potential for additional liability based on future events. No
                       interest has been accrued beyond petition date.
                 (3)   Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with
                       readily available market price information. Certain limited partnership interests normally marked to a NAV statement have
                       not been updated as of period end as statements are generally available on a one-month lag.
                 (4)   Note on accruals: expenses recorded in Accounts Payable and Accrued Expenses and Other Liabilities reflect invoices
                       recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates
                       for other incurred, but not yet received invoices. For balance sheet dates other than the Petition Date, amounts include both
                       pre-petition and post-petition liabilities.
                 (5)   Beginning December 31st, 2019, Debtor accrued for post-petition re-organization fees based upon an estimate of fees
                       incurred to date.
                 (6)   All balances at December 31st, 2019 are preliminary, unaudited, and subject to further year-end closing entries pursuant to
                       the normal year-end closing process. As a result, balances for subsequent months have and will fluctuate.
                                                     Case
                                                       Case
                                                          19-34054-sgj11
                                                            19-34054-sgj11
                                                                         Doc
                                                                           Doc
                                                                             1796-27
                                                                               913 Filed
                                                                                      Filed
                                                                                          08/03/20
                                                                                            01/22/21 Entered
                                                                                                       Entered
                                                                                                             08/03/20
                                                                                                               01/22/21
                                                                                                                      15:59:53
                                                                                                                        16:43:17 Page
                                                                                                                                   Page
                                                                                                                                      3 of
                                                                                                                                        3 of
                                                                                                                                           9 9




                                                                                                                                                                                                          Monthly Operating Report
                                                                                                                                                                                                                                  ACCRUAL BASIS-2
                                 CASE NAME:                               Highland Capital Management, LP

                                 CASE NUMBER:                             19-12239-CSS

Income Statement 1
(in thousands)
                                                                                                                       Date                    Filing to Year Ended (4)                Month ended (4)                    Filing to date (4)
                                                                                                                10/16/19 - 10/31/19                      2019                            6/30/2020
                                 Revenue:
                                  Management fees                                                                                      975                         4,528                             1,754                            15,206
                                  Shared services fees                                                                                 283                         1,588                               601                             5,279
                                  Other income                                                                                          99                         1,582                               145                             4,583

                                      Total operating revenue                                                                      1,357                           7,697                             2,500                            25,068
                                 Operating expenses:
                                  Compensation and benefits                                                                            997                         1,498                             2,044                            10,534
                                  Professional services                                                                                256                            64                               187                             1,332
                                  Investment research and consulting                                                                     10                          266                               148                               709
                                  Marketing and advertising expense                                                                    -                             370                                 (8)                             422
                                  Depreciation expense                                                                                   82                          244                                 76                              709
                                  Bad debt expense reserve                                                                                -                        8,410                               -                               8,410
                                  Other operating expenses                                                                             201                         1,265                               345                             3,731

                                      Total operating expenses                                                                     1,545                          12,118                             2,792                            25,846

                                 Operating income/(loss)                                                                               (188)                      (4,421)                             (292)                             (779)
                                 Other income/expense:
                                  Interest income                                                                                       250                        1,230                               482                             4,133
                                  Interest expense                                                                                     (107)                        (346)                              (47)                             (813)
                                  Reserve against notes receivable                                                                        -                      (57,963)                                -                           (57,963)
                                  Re-org related expenses (2)                                                                            -                        (5,532)                           (2,813)                          (21,932)
                                  Independent director fees                                                                              -                           -                                (207)                           (1,122)
                                  Other income/expense                                                                                  32                             32                               (1)                             (102)
                                                                                                                                                                                                                                         -
                                      Total other income/expense                                                                       175                       (62,579)                           (2,585)                          (77,799)


                                    Net realized gains/(losses) on investments                                                         339                            618                           (3,113)                          (27,800)
                                                                                           (3)
                                    Net change in unrealized gains/(losses) of investments                                         2,654                             (955)                           5,236                           (30,884)

                                                                                                                                   2,993                             (337)                           2,123                           (58,684)

                                 Net earnings/(losses) from equity method investees (3)                                                 (20)                      14,918                            (4,558)                          (65,864)

                                      Net income/(loss)                                                         $                  2,959         $               (52,419)          $                (5,311)           $             (203,126)

(1) Note on accruals: expenses recorded in the Income Statement reflect invoices recorded through accounts payable, legal invoice accruals, and normal course operating accruals, but do not reflect estimates for other incurred, but not yet
received invoices.
(2) Debtor funded various retainers totaling $790k prior to the petition date, which were entirely expensed as of the petition date.


(3) Mark to market gains/(losses) on investments include pricing updates for publicly traded securities and other positions with readily available market price information. Certain limited partnership interests normally marked to a NAV
statement have not been updated as of period end as statements are generally available on a one-month lag.
(4) All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process. As a result, operating results will change as these entries are made.
                                               Case
                                                 Case
                                                    19-34054-sgj11
                                                      19-34054-sgj11
                                                                   Doc
                                                                     Doc
                                                                       1796-27
                                                                         913 Filed
                                                                                Filed
                                                                                    08/03/20
                                                                                      01/22/21 Entered
                                                                                                 Entered
                                                                                                       08/03/20
                                                                                                         01/22/21
                                                                                                                15:59:53
                                                                                                                  16:43:17 Page
                                                                                                                             Page
                                                                                                                                4 of
                                                                                                                                  4 of
                                                                                                                                     9 9




                                                                                                                                                         Monthly Operating Report
                                                                                                                                                                    ACCRUAL BASIS-3A
CASE NAME:                     Highland Capital Management

CASE NUMBER:                   19-34054



                                                                          FILING TO YEAR END
CASH RECEIPTS AND DISBURSEMENTS                                                   2019                   QUARTER           APRIL            MAY              JUNE               QUARTER
1. CASH - BEGINNING OF MONTH                                              $             2,554,230    $     9,501,409   $   12,532,467   $   10,343,036   $    9,916,841     $    12,532,467
RECEIPTS FROM OPERATIONS
2.   OTHER OPERATING RECEIPTS                                             $             1,862,757    $     1,379,338   $     825,387    $    1,687,854   $     469,980      $     2,983,221
3  MANAGEMENT FEES AND OTHER RELATED RECEIPTS                             $             3,156,742    $     7,555,297   $    1,708,720   $    3,188,304   $    1,282,412     $     6,179,437
COLLECTION OF ACCOUNTS RECEIVABLE
4    PREPETITION                                                          $             3,593,108    $       76,569    $        3,727   $          -     $            -     $         3,727
                      1
5    POSTPETITION                                                         $                    -     $           -     $           -    $          -     $            -     $           -
6  TOTAL OPERATING RECEIPTS                                               $             8,612,608    $     9,011,204   $    2,537,834   $    4,876,158   $    1,752,392     $     9,166,385
NON-OPERATING RECEIPTS
   THIRD PARTY FUND ACTUAL/EXPECTED DISTRIBUTIONS
7                                                                         $               423,468    $    18,992,786   $           -    $     319,242    $     478,329      $      797,571
8    DIVS, PAYDOWNS, MISC FROM INVESTMENT ASSETS                          $             1,338,069    $      477,479    $      36,007    $      36,007    $          2,363   $       74,376
9    OTHER (ATTACH LIST)                                                  $             3,390,286    $     1,407,103   $      10,000    $         -      $   10,000,000     $    10,010,000
10   TOTAL NON-OPERATING RECEIPTS                                         $             5,151,822    $    20,877,369   $      46,007    $     355,249    $   10,480,691     $    10,881,947
11   TOTAL RECEIPTS                                                       $            13,764,430    $    29,888,573   $    2,583,841   $    5,231,407   $   12,233,084     $    20,048,331
12 TOTAL CASH AVAILABLE                                                                                                $   15,116,308   $   15,574,443   $   22,149,925
OPERATING DISBURSEMENTS
13   PAYROLL, BENEFITS, AND TAXES + EXP REIMB                             $             3,776,446    $     8,825,042   $    1,441,850   $    1,183,140   $    2,261,324     $     4,886,314
14   SINGAPORE SERVICE FEES                                               $                95,118    $       58,129    $        2,965   $          -     $            -     $         2,965
15   HCM LATIN AMERICA                                                    $               200,000    $      100,000    $           -    $          -     $            -     $           -
16   THIRD PARTY FUND CAPITAL CALL OBLIGATION                             $             1,426,987    $     7,812,469   $     726,000    $    2,000,000   $     361,163      $     3,087,163
17   UTILITIES                                                            $                    -     $           -     $           -    $          -     $            -     $           -
18   INSURANCE                                                            $                    -     $      533,940    $      10,500    $     330,000    $      35,876      $      376,376
19   INVENTORY PURCHASES                                                  $                    -     $           -     $           -    $          -     $            -     $           -
20   VEHICLE EXPENSES                                                     $                    -     $           -     $           -    $          -     $            -     $           -
21   TRAVEL                                                               $                    -     $           -     $           -    $          -     $            -     $           -
22   ENTERTAINMENT                                                        $                    -     $           -     $           -    $          -     $            -     $           -
23   REPAIRS & MAINTENANCE                                                $                    -     $           -     $           -    $          -     $            -     $           -
24   SUPPLIES                                                             $                    -     $           -     $           -    $          -     $            -     $           -
25   ADVERTISING                                                          $                    -     $           -     $           -    $          -     $            -     $           -
26   OTHER (ATTACH LIST)                                                  $             1,318,700    $     3,283,898   $     851,659    $    1,277,268   $    1,066,127     $     3,195,054
27 TOTAL OPERATING DISBURSEMENTS                                          $             6,817,251    $    20,613,478   $    3,032,974   $    4,790,407   $    3,724,490     $    11,547,870
REORGANIZATION EXPENSES
28   PROFESSIONAL FEES                                                    $                    -     $     5,460,546   $    1,740,298   $     550,170    $    3,281,564     $     5,572,032
29   U.S. TRUSTEE FEES                                                    $                    -     $       68,173    $           -    $     167,025    $            -     $      167,025
30   OTHER (ATTACH LIST)                                                  $                    -     $       715,317   $          -     $     150,000    $      150,000     $       300,000
31   TOTAL REORGANIZATION EXPENSES                                        $                    -     $     6,244,037   $    1,740,298   $     867,195    $    3,431,564     $     6,039,057
32   TOTAL DISBURSEMENTS                                                  $             6,817,251    $    26,857,515   $    4,773,272   $    5,657,602   $    7,156,053     $    17,586,927
33   NET CASH FLOW                                                        $             6,947,179    $     3,031,058   $   (2,189,431) $      (426,195) $     5,077,030     $     2,461,404
34   CASH - END OF MONTH                                                  $             9,501,409    $    12,532,467   $   10,343,036   $    9,916,841   $   14,993,872     $    14,993,872

1    All postpetition receipts are included in line 3, Management Fees and Other Related Recepits.
               Case
                 Case
                    19-34054-sgj11
                      19-34054-sgj11
                                   Doc
                                     Doc
                                       1796-27
                                         913 Filed
                                                Filed
                                                    08/03/20
                                                      01/22/21 Entered
                                                                 Entered
                                                                       08/03/20
                                                                         01/22/21
                                                                                15:59:53
                                                                                  16:43:17 Page
                                                                                             Page
                                                                                                5 of
                                                                                                  5 of
                                                                                                     9 9




                                                                             Monthly Operating Report
                                                                                         ACCRUAL BASIS-3B
CASE NAME:    Highland Capital Management

CASE NUMBER: 19-34054

NON-OPERATING RECEIPTS - OTHER

                          Date              Amount          Type
                                             10,000,000.00 Sale of Various Jefferies Assets


OPERATING DISBURSMENTS - OTHER

                           Date             Amount            Vendor
                         6/1/2020                      516   PACER Service Center
                         6/5/2020                   12,014   Flexential Colorado Corp.
                         6/5/2020                    8,427   GRUBHUB for Work
                         6/5/2020                   43,932   Metlife
                         6/5/2020                   11,770   ABM
                         6/5/2020                      100   UPS Supply Chain Solutions
                         6/5/2020                    5,074   Centroid
                         6/5/2020                      300   Action Shred of Texas
                         6/5/2020                    2,190   Canteen Vending Services
                         6/5/2020                      703   Arkadin, Inc.
                         6/1/2020                   29,853   Third Party Consultant
                         6/1/2020                  160,018   Crescent TC Investors LP
                         6/2/2020                      300   eCorp Tax E-CHECK
                         6/2/2020                      336   ATT
                         6/5/2020                   58,260   Carey Olsen
                         6/8/2020                    1,692   ORACLE AMERICA, INC
                         6/8/2020                  103,402   Markit North America Inc.
                         6/8/2020                   16,790   S&P Global Market Intelligence
                         6/8/2020                    7,117   MacroMavens, LLC
                         6/9/2020                    3,574   AT&T
                        6/10/2020                    6,392   TW Telecom Holdings, llc
                        6/12/2020                   35,200   Intex Solutions, Inc.
                        6/12/2020                   20,000   Sage Search Partners
                        6/12/2020                    8,120   Concur Technologies, Inc.
                        6/12/2020                    5,913   Thomson West
                        6/12/2020                    3,000   McLagan Partners
                        6/12/2020                    1,756   Ace Parking Management Inc.
                        6/12/2020                    1,192   CDW Direct
                        6/12/2020                      604   Frank Russell Company
                        6/12/2020                      299   Franke Foodservice Solutions
                        6/12/2020                      225   Four Seasons Plantscaping, LLC
                        6/12/2020                  183,912   Siepe Services, LLC
                        6/12/2020                       30   Chase Couriers
                        6/16/2020                      405   East West Bank
                        6/17/2020                      941   ATT
                        6/17/2020                    1,972   Zayo group
                        6/26/2020                      417   Four Seasons Plantscaping, LLC
                        6/26/2020                    4,854   Liberty Life Assurance Company of Boston - Group Benefits
                        6/26/2020                      146   Secured Access Systems, LLC
                        6/26/2020                       75   MARKIT WSO CORPORATION
                        6/26/2020                   23,750   Sage Search Partners
                        6/26/2020                    1,394   GRUBHUB for Work
                        6/26/2020                      389   UPS Supply Chain Solutions
                        6/26/2020                   18,042   Siepe Software, LLC
                        6/22/2020                    5,786   ATT
                        6/22/2020                   35,467   Ace Parking Lot 3749
                        6/23/2020                      549   Pitney Bowes
                        6/24/2020                      783   Xerox Corp
                        6/26/2020                   19,720   LinkedIn Corporation
                        6/26/2020                   38,930   Carey Olsen
                        6/26/2020                  142,594   Houlihan Lokey Financial Advisors
                        6/29/2020                   20,681   Strategas Securities LLC
                        6/30/2020                    2,498   Iron Mountain
                        6/30/2020                    2,722   Iron Mountain
                        6/30/2020                   11,000   Third Party Consultant
                                                 1,066,127

REORGANIZATION EXPENSES - OTHER

                          Date              Amount          Description
                        6/1/2020                    50,000 Nelms and Associates
                        6/1/2020                    50,000 J.P. Seery & Co. LLC
                        6/1/2020                    50,000 Dubel & Associates, LLC
                                                   150,000
                         Case
                           Case
                              19-34054-sgj11
                                19-34054-sgj11
                                             Doc
                                               Doc
                                                 1796-27
                                                   913 Filed
                                                          Filed
                                                              08/03/20
                                                                01/22/21 Entered
                                                                           Entered
                                                                                 08/03/20
                                                                                   01/22/21
                                                                                          15:59:53
                                                                                            16:43:17 Page
                                                                                                       Page
                                                                                                          6 of
                                                                                                            6 of
                                                                                                               9 9




                                                                                                                          Monthly Operating Report
                                                                                                                                           ACCRUAL BASIS-4
CASE NAME:                               Highland Capital Management

CASE NUMBER:                             19-34054


MGMT FEE RECEIVABLE AGING 2                                           March '3                April '3                   May '3                    June '3
1. 0-30                                                          $      1,835,632     $            2,583,565               $1,839,132                $1,813,292
2. 31-60                                                                                                                                             $1,163,000
3. 61-90
4. 91+
5.       TOTAL MGMT FEE RECEIVABLE                              $        1,835,632    $             2,583,565   $              1,839,132             $2,976,292
6.       AMOUNT CONSIDERED UNCOLLECTIBLE
7.       MGMT FEE RECEIVABLE (NET)                              $        1,835,632    $             2,583,565   $              1,839,132             $2,976,292


AGING OF POSTPETITION TAXES AND PAYABLES                                                            MONTH:                           June 2020

                                                  0-30                 31-60                  61-90                       91+
TAXES PAYABLE                                    DAYS                  DAYS                   DAYS                       DAYS                     TOTAL
1.  FEDERAL                                                                                                                                                   $0
2.  STATE                                                                                                                                                     $0
3.  LOCAL                                                                                                                                                     $0
4.  OTHER (ATTACH LIST)                                                                                                                                       $0
5.  TOTAL TAXES PAYABLE                                    $0                   $0                         $0                         $0                      $0

6.       ACCOUNTS PAYABLE                           $679,568                $9,655                    $41,511                  $201,232                  $931,966


STATUS OF POSTPETITION TAXES 1                                                                      MONTH:                           June 2020

                                                                     BEGINNING               AMOUNT                                             ENDING
                                                                        TAX               WITHHELD AND/                AMOUNT                     TAX
FEDERAL                                                              LIABILITY             0R ACCRUED                   PAID                   LIABILITY
1.  WITHHOLDING                                                                                                                                               $0
2.  FICA-EMPLOYEE                                                                                                                                             $0
3.  FICA-EMPLOYER                                                                                                                                             $0
4.  UNEMPLOYMENT                                                                                                                                              $0
5.  INCOME                                                                                                                                                    $0
6.  OTHER (ATTACH LIST)                                                                                                                                       $0
7.  TOTAL FEDERAL TAXES                                                         $0                         $0                         $0                      $0
STATE AND LOCAL
8.  WITHHOLDING                                                                                                                                               $0
9.  SALES                                                                                                                                                     $0
10. EXCISE                                                                                                                                                    $0
11. UNEMPLOYMENT                                                                                                                                              $0
12. REAL PROPERTY                                                                $0                        $0                         $0                      $0
13. PERSONAL PROPERTY                                                                                                                                         $0
14. OTHER (ATTACH LIST)                                                                                                                                       $0
15. TOTAL STATE & LOCAL                                                         $0                         $0                         $0                      $0
16. TOTAL TAXES                                                                 $0                         $0                         $0                      $0

     1   The Debtor funds all state and federal employment taxes to Paylocity, who files all required federal and state related employment reports and
         withholdings.
     2   Aging based on when management fee is due and payable.
     3   All balances are preliminary, unaudited, and subject to further year-end closing entries pursuant to the normal year-end closing process.
                                                      Case
                                                        Case
                                                           19-34054-sgj11
                                                             19-34054-sgj11
                                                                          Doc
                                                                            Doc
                                                                              1796-27
                                                                                913 Filed
                                                                                       Filed
                                                                                           08/03/20
                                                                                             01/22/21 Entered
                                                                                                        Entered
                                                                                                              08/03/20
                                                                                                                01/22/21
                                                                                                                       15:59:53
                                                                                                                         16:43:17 Page
                                                                                                                                    Page
                                                                                                                                       7 of
                                                                                                                                         7 of
                                                                                                                                            9 9




                                                                                                                                                                                       Monthly Operating Report
                                                                                                                                                                                                        ACCRUAL BASIS-5
CASE NAME:                    Highland Capital Management

CASE NUMBER:                  19-34054


                                                                                           MONTH:                          June                                                                             2020
BANK RECONCILIATIONS
                                                              Account #1             Account #2               Account #3               Account #4             Account #5                Account #6
A.      BANK:                                               East West Bank         East West Bank            Maxim Group              Jefferies LLC            Nexbank                East West Bank
B.      ACCOUNT NUMBER:                                         x4686                  x4693                    x1885                    x0932                  x5891                     x5848                    TOTAL
C.      PURPOSE (TYPE):                                       Operating              Insurance                Brokerage                Brokerage                 CD                    Prepaid Card
1.     BALANCE PER BANK STATEMENT 1                   $           14,581,744   $               174,140   $                 30     $                   -   $             137,929   $               100,028   $       14,993,871
2.     ADD: TOTAL DEPOSITS NOT CREDITED                                                                                                                                                                     $              -
3.     SUBTRACT: OUTSTANDING CHECKS                                                                                                                                                                         $              -
4.     OTHER RECONCILING ITEMS                                                                                                                                                                              $              -
5.     MONTH END BALANCE PER BOOKS                    $          14,581,744    $               174,140   $                 30     $                   -   $             137,929   $               100,028   $       14,993,871
6.     NUMBER OF LAST CHECK WRITTEN                            100508                   n/a                      n/a                      n/a                    n/a                       n/a



INVESTMENT ACCOUNTS

                                                              DATE OF                TYPE OF                 PURCHASE                                                                                           CURRENT
BANK, ACCOUNT NAME & NUMBER                                  PURCHASE              INSTRUMENT                  PRICE                                                                                             VALUE
7.
8.
9.
10.
11.                 TOTAL INVESTMENTS                                                                                      $0                                                                                              $0


CASH

12.                           CURRENCY ON HAND                                                                                                                                                                             $0

13.                           TOTAL CASH - END OF MONTH                                                                                                                                                            $14,993,871

1      Account x6342 is now closed.
                                         Case
                                           Case
                                              19-34054-sgj11
                                                19-34054-sgj11
                                                             Doc
                                                               Doc
                                                                 1796-27
                                                                   913 Filed
                                                                          Filed
                                                                              08/03/20
                                                                                01/22/21 Entered
                                                                                           Entered
                                                                                                 08/03/20
                                                                                                   01/22/21
                                                                                                          15:59:53
                                                                                                            16:43:17 Page
                                                                                                                       Page
                                                                                                                          8 of
                                                                                                                            8 of
                                                                                                                               9 9




                                                                                                                                                Monthly Operating Report
                                                                                                                                                               ACCRUAL BASIS-6
CASE NAME:                                                 Highland Capital Management

CASE NUMBER:                                               19-34054


                                                                                                                                     MONTH:                    June 2020

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                                                     INSIDERS
                                                                       TYPE OF                    AMOUNT                 TOTAL PAID
              NAME                                                     PAYMENT                     PAID                 POST PETITION
1        Frank Waterhouse                                  Salary                                       $29,167                      $247,917
2        Frank Waterhouse                                  Expense Reimbursement                           $615                        $4,274
3        Scott Ellington                                   Salary                                       $37,500                      $318,750
4        Scott Ellington                                   Expense Reimbursement                           $244                        $5,069
5        James Dondero                                     Salary                                             $0                     $129,972
                                                                                     1
6        James Dondero                                     Expense Reimbursement                              $0                      $16,918
7        Thomas Surgent                                    Salary                                       $33,333                      $283,333
8        Thomas Surgent                                    Expense Reimbursement                           $224                        $2,999
9        Trey Parker                                       Salary                                             $0                     $131,250
10 Trey Parker                                    Expense Reimbursement                                      $0                        $6,212
                                TOTAL PAYMENTS TO INSIDERS                                             $101,082                    $1,146,694

         The total amount of reimbursements during the reporting month also included $16,497 for use of the credit card by the Debtor for office related expenses such as subscriptions,
     1
         vending supplies, marketing and IT equipment/software.



                                                                                   PROFESSIONALS 2
                                                                         DATE                                                                                              TOTAL
                                                                      OF MONTHLY                  AMOUNT                   AMOUNT                 TOTAL PAID             INCURRED
                  NAME                                              FEE APPLICATION              APPROVED                   PAID                   TO DATE               & UNPAID
1. Kurtzman Carson Consultants LLC                                                                      $44,399                       $44,399             $258,404             $82,851
2. Sidley Austin LLP                                                                                 $1,672,840                    $1,672,840           $3,211,214          $1,284,149
3. Young Conaway Stargatt & Taylor LLP                                                                                                                    $281,156                   $0
4. FTI Consulting, Inc.                                                                              734,998.00                    734,998.00           $1,766,617            $522,912
5. Pachulski Stang Ziehl & Jones LLP                                                                   $722,244                    722,243.95           $3,710,671          $1,852,579
6        Hayward & Associates PLLC                                                                      $26,620                       $26,620             $138,699             $24,914
7        Development Specialists, Inc.                                                                                                                  $1,864,005                   $0
8        Foley & Lardner LLP                                                                            $80,464                     80,463.92           446,956.52            $157,832
         TOTAL PAYMENTS TO PROFESSIONALS                                                                                           $3,281,564          $11,677,721          $3,925,237

     2 Does not include payments to ordinary course professionals.

POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                                                                 SCHEDULED                 AMOUNTS
                                                                                                  MONTHLY                    PAID                   TOTAL
                                                                                                  PAYMENTS                  DURING                  UNPAID
                                     NAME OF CREDITOR                                                DUE                    MONTH                POSTPETITION
1. Crescent TC Investors LP (rent portion only)                                                         130,364                      130,364                    -
2.
3.
4.
5.
6. TOTAL                                                                                                130,364                      $130,364                       $0
                Case
                  Case
                     19-34054-sgj11
                       19-34054-sgj11
                                    Doc
                                      Doc
                                        1796-27
                                          913 Filed
                                                 Filed
                                                     08/03/20
                                                       01/22/21 Entered
                                                                  Entered
                                                                        08/03/20
                                                                          01/22/21
                                                                                 15:59:53
                                                                                   16:43:17 Page
                                                                                              Page
                                                                                                 9 of
                                                                                                   9 of
                                                                                                      9 9




                                                                                               Monthly Operating Report
                                                                                                             ACCRUAL BASIS-7
CASE NAME:                  Highland Capital Management

CASE NUMBER:                19-34054

                                                                                      MONTH:                 June 2020

QUESTIONNAIRE

                                                                                                       YES                NO
1.    HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                           x
      THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
2.    HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                           x
      OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
3.    ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                         x
      LOANS) DUE FROM RELATED PARTIES?
4.    HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                         x
      THIS REPORTING PERIOD?
5.    HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                           x
      DEBTOR FROM ANY PARTY?
6.    ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                                         x
7.    ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                           x
      PAST DUE?
8.    ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                                     x
9.    ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                                           x
10.   ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                           x
      DELINQUENT?
11.   HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                           x
      REPORTING PERIOD?
12.   ARE ANY WAGE PAYMENTS PAST DUE?                                                                                      x

IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.

 3    Debtor generates fee income and other receipts from various related parties in normal course, see cash management motion for
      further discussion.
 4    Payments have been made on prepetition liabilities, as approved in the critical vendor motion.


INSURANCE
                                                                                                       YES                NO
1.    ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                         x
      NECESSARY INSURANCE COVERAGES IN EFFECT?
2.    ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                                             x
3.    PLEASE ITEMIZE POLICIES BELOW.


IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.



                                                      INSTALLMENT PAYMENTS
         TYPE OF                                                                                        PAYMENT AMOUNT
         POLICY                     CARRIER                       PERIOD COVERED                          & FREQUENCY
